DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,554,576 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim limitations:
as recited in claim 1 and similarly recited in claim 11, transmitting, by the transmit end, the service stream to the receive end using a timeslot bandwidth resource that belongs to the target virtual connection, wherein, for each physical connection of the plurality of physical connections, a plurality of overhead code blocks transmitted over the respective physical connection comprises a first field and a management channel, wherein each first field indicates 
as recited in claim 8 and similarly recited in claim 18, receiving, by a receive end, a data stream sent by a transmit end using a physical connection group, wherein the physical connection group comprises a plurality of physical connections, the physical connection group supports a target virtual connection, the target virtual connection transmits a service stream, wherein, for each physical connection of the plurality of physical connections, a plurality of overhead code blocks transmitted over the respective physical connection comprises a first field and a management channel, wherein each first field indicates an identifier of a timeslot configuration table, each management channel transmits content of the timeslot configuration table, and wherein the timeslot configuration table indicates a timeslot bandwidth resource that belongs to the target virtual connection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.